Citation Nr: 1243350	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  09-08 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for atherosclerotic heart disease, status-post coronary artery bypass graft with associated scarring. 

2.  Entitlement to an evaluation in excess of 10 percent for left hand numbness, residuals of bypass graft site. 

3.  Entitlement to a compensable evaluation for meralgia paresthetica, claimed as numbness of the left thigh.

4.  Entitlement to a compensable evaluation for restless leg syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from September 1963 to July 1966, from April 1974 to April 1977, and from June 1983 to August 1998, including service in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously remanded by the Board in June 2012 to afford the Veteran an opportunity to testify before a member of the Board.  The Veteran testified at a Board hearing before the undersigned in October 2012.  A copy of that hearing transcript has been associated with the claims file.

Additionally, in light of the Veteran's most recent testimony, the claim involving entitlement to an evaluation in excess of 30 percent for atherosclerotic heart disease, status-post coronary artery bypass graft, has been recharacterized to include surgical scarring, to ensure that any scars associated with the Veteran's disability are addressed.  Thus, the issue has been modified as shown on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.

REMAND

At the October 2012 personal hearing, the Veteran reported that his service-connected atherosclerotic heart disease, status-post coronary artery bypass graft with associated scarring, had worsened since the most recent examination, which was conducted in February 2011.  Similarly, the Veteran reported that his service-connected left hand numbness, restless leg syndrome, and meralgia paresthetica, claimed as numbness of the left thigh, had worsened since the most recent examinations, which were conducted in January 2008 and August 2008.  As such, VA is required to afford him contemporaneous VA examinations to assess the current nature, extent and severity of the service-connected disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand the claims.  

The Board also observes that the Veteran receives VA treatment for this condition, and records of his VA care, dated since October 2003, have not been associated with the claims folder.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  For this reason as well, the claims must be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or who were contemporaneously informed of his symptomatology associated with the service-connected atherosclerotic heart disease, status-post coronary artery bypass graft with associated scarring, left hand numbness, restless leg syndrome, and meralgia paresthetica, to include any related occupational impairment(s).  He should be provided an appropriate amount of time to submit this lay evidence.

2.  The RO must obtain, either physically or electronically, all outstanding VA treatment and/or hospitalization records dated since October 2003.  All development efforts and any negative response(s) should be associated with the claims file, to include notation that no additional records are available on the Virtual VA system.

3.  After associating all outstanding pertinent records with the claims file, schedule the Veteran for a VA examination in order to evaluate his service-connected atherosclerotic heart disease, status-post coronary artery bypass graft with associated scarring.  The claims file should be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary studies or tests are to be accomplished and all clinical findings should be reported in detail.  The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached.  The following inquiries must be addressed: 

a) Determine whether the Veteran has had one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, or

b) Determine whether the Veteran has had chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 

c) The examination should include an assessment of any surgical scar(s) associated with the service-connected atherosclerotic heart disease, status-post coronary artery bypass graft, including the measurements of any scars and a determination as to whether any scars are deep, superficial, cause limited motion, are unstable, or are painful.

d) The examiner should also include a statement as to the effect of the manifestations of the atherosclerotic heart disease, status-post coronary artery bypass graft with associated scarring, on his occupational functioning and daily activities.

4.  Schedule the Veteran for a VA examination to assess the severity of the left hand numbness, residuals of bypass graft site, and meralgia paresthetica of the left thigh.  The examiner must review the claims folder and that review must be noted in the report.  All pertinent symptomatology and findings must be reported in detail. Any indicated diagnostic tests and studies, to include those required to objectively document neurologic manifestations of the Veteran's service-connected disabilities must be accomplished, such as an electromyography.  The rationale for all opinions should be explained.  The following inquiries must be addressed: 

a) The examiner must state whether the Veteran's sensory deficit and motor weakness involving the median nerve of the left hand is manifested by mild incomplete paralysis, moderate incomplete paralysis, severe incomplete paralysis or complete paralysis of the affected nerve, and describe all related symptomatology. 

b) The examiner must state whether the Veteran's sensory deficit and motor weakness involving the external cutaneous nerve of the left thigh is manifested by mild incomplete paralysis, moderate incomplete paralysis, severe incomplete paralysis or complete paralysis of the affected nerve, and describe all related symptomatology. 

c) The examiner should also include a statement as to the effect of the manifestations of the left hand numbness, residuals of bypass graft site, and meralgia paresthetica of the left thigh, on his occupational functioning and daily activities.

5.  Schedule the Veteran for a VA examination to assess the severity of the Veteran's restless leg syndrome.  The examiner must review the claims folder and that review must be noted in the report.  All pertinent symptomatology and findings must be reported in detail. Any indicated diagnostic tests and studies must be accomplished.  The rationale for all opinions should be explained.  The examiner should specifically note the affect that restless leg syndrome has on dorsiflexion/extension of the toes and on stabilization of the arch.  The examiner must indicate whether restless leg syndrome is productive of slight, moderate, moderately severe, or severe impairment, of function of the muscle group(s) affeted. 

The examiner should also include a statement as to the effect of the restless leg syndrome on his occupational functioning and daily activities.

6.  Thereafter, readjudicate the appeal.  In adjudicating his claim for a rating higher than 30 percent for atherosclerotic heart disease, status-post coronary artery bypass graft with associated scarring, the RO must consider whether any separate ratings for surgical scars is warranted.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

